DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 13-24, drawn to a system, classified in A61M5/1413.
II. Claims 28-35 and 38, drawn to a method, classified in A61M2205/8243.
III. Claims 41-49, drawn to a system, classified in A61M5/1409. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process. In particular, the system does not require delivering fluid from the fluid delivery assembly when the drive assembly is decoupled from the external power source.
Inventions III and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process. In particular, the system does not require delivering fluid from the fluid delivery assembly when the drive assembly is decoupled from the external power source.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because combination does not require that the drive transfer mechanism is configured to rotate to control movement of the drive mechanism to cause a plunger of the first syringe to be translated in an opposite direction than a plunger of the second syringe.  The subcombination has separate utility such as a fluid delivery assembly without a power storage component.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Brooke Matney on 10/12/2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 13-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 28-35, 38 and 41-49 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: drive transfer mechanism and drive mechanism in at least claim 1. The drive transfer mechanism is being interpreted as gear(s) and the drive mechanism is being interpreted as a pinion. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0374724 to Piehl.	As to claim 13, Piehl discloses a system comprising a fluid delivery assembly including a fluid delivery assembly housing, a drive mechanism (motor pack , 1101), at least one reservoir (inside syringe, 48), at least one piston (inside syringe, 48), fluid inlet tubing (1113), and fluid outlet tubing (outlet leaving syringe, Figure 28), the fluid inlet tubing coupled to the at least one reservoir (syringe, 48) and configured to be coupled to a source of fluid (1112, Figure 28), the fluid outlet tubing coupled to the at least one reservoir (syringe) and configured to be coupled to a patient (the tubing can then be connected to the patient, [0193]), the drive mechanism configured to control movement of the at least one piston such that fluid is drawn into the at least one reservoir via the fluid inlet tubing and fluid is delivered from the at least one reservoir via the fluid outlet tubing (the tubing can then be connected to the patient, [0193], the at least one reservoir, the piston (both parts of the syringe, 48, Figure 28), and at least a portion of the drive mechanism (motor, 1101) being disposed within the fluid delivery assembly housing (motorized system, 1100); and drive assembly including a drive assembly housing, a power storage component (battery pack, 1137, Figure 29), a motor (1101), and a drive transfer mechanism (actuator, 1103) operatively coupled to the motor (1101, [0192]), the motor configured to operate based on power provided by the power storage component, the power storage component, the motor, and at least a portion of the drive transfer mechanism being disposed within the drive assembly housing (1100), the drive transfer mechanism (rack, 155) reversibly couplable to the drive mechanism (pinion, 154) of the fluid delivery assembly to control movement of the at least one piston (plunger, 41) of the fluid delivery assembly via the drive mechanism under the control of the motor (151, [0164]).	As to claim 14, Piehl discloses the system further comprising an external power source including an electrical connection, the drive assembly including an electrical connection reversibly couplable to the electrical connection of the external power source such that the power storage component of the drive assembly can receive power from the external power source (a motorized enclosure can receive power from a battery pack 1137 and/or a power connector 1138, [0199].	As to claim 15, Piehl discloses a system housing defining an interior space, the external power source and the drive assembly configured to be disposed within the interior space in a configuration in which the electrical connection of the drive assembly is coupled to the electrical connection of the external power source, the drive mechanism of the fluid delivery assembly configured to be coupled to the drive transfer mechanism of the drive assembly when the external power source and the drive assembly are disposed within the interior space of the system housing (motorized enclosure, Figure 29). 	As to claim 16, Piehl discloses the system wherein the power storage component of the drive assembly is configured to receive power from the external power source (power connector, [0199]) in a first configuration in which the electrical connection of the drive assembly is coupled to the electrical connection of the external power source such that a power storage level of the power storage component (battery pack, 1137, [0199]) increases, and the drive assembly is configured to operate to control the movement of the at least one piston based on power stored in the power storage component in a second configuration in which the drive assembly is decoupled from the external power source and the drive transfer mechanism of the drive assembly is coupled to the drive mechanism of the fluid delivery assembly (a motor pack 1101 may be used to actuate the plunger on the syringe [0192]).	As to claim 17, Piehl discloses the system wherein, in the first configuration, the drive assembly is configured to operate to control the movement of the at least one piston based on power received from the external power source when the drive mechanism of the fluid delivery assembly is coupled to the drive transfer mechanism (motor pack used to actuate the plunger on the syringe, [0192]).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0374724 to Piehl in view of US 9,192,711 to Barnes.	As to claim 18, Piehl discloses the system as claimed, but fails to specifically disclose wherein the drive assembly housing has a side surface, and the fluid delivery assembly housing has a side surface, the side surface of the fluid delivery assembly housing contacting the side surface of the fluid delivery assembly housing when the drive transfer mechanism is coupled to the drive mechanism of the fluid delivery assembly. In analogous prior art, Barnes discloses a system wherein the drive assembly housing (34) has a side surface, and the fluid delivery assembly housing (6) has a side surface, the side surface of the fluid delivery assembly housing contacting the side surface of the fluid delivery assembly housing when the drive transfer mechanism is coupled to the drive mechanism of the fluid delivery assembly (Figures 4 and 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Piehl with the drive assembly housing has a side surface, and the fluid delivery assembly housing has a side surface, the side surface of the fluid delivery assembly housing contacting the side surface of the fluid delivery assembly housing when the drive transfer mechanism is coupled to the drive mechanism of the fluid delivery assembly, as taught by Barnes, to make the modular pumping unit capable of extended operation (Column 6, lines 42-43). 	As to claim 19, the modified device Piehl discloses the system wherein the fluid delivery assembly is configured to couple to the drive assembly such that the drive transfer mechanism is coupled to the drive mechanism of the fluid delivery assembly (docking connector, 42: Figure 5), but fails to disclose that the docking connector is magnetic. However, it is well known in the art that magnetic couplers can be used in place of snap-fit connectors, a latch, a lock, or a frictional engagement.	As to claim 22, Piehl discloses the system substantially as claimed, but fails to explicitly disclose wherein the fluid delivery assembly includes an electrical connection, and the drive assembly includes an electrical connection configured to be coupled to the electrical connection of the fluid delivery assembly such that data can be transferred between the fluid delivery assembly and the drive assembly. In analogous prior art, Barnes discloses the fluid delivery assembly includes an electrical connection (docking connector, 40A), and the drive assembly includes an electrical connection(docketing connector, 42) configured to be coupled to the electrical connection (40A) of the fluid delivery assembly such that data can be transferred between the fluid delivery assembly and the drive assembly (Figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Piehl with electrical connection system of Barnes for optimal processing to make the modular pumping unit capable of extended operation (Column 6, lines 42-43).
As to claim 23, Piehl discloses the system substantially as claimed except wherein the fluid delivery assembly includes a first alignment feature and the drive assembly includes a second alignment feature configured to be reversibly engaged with the first alignment feature such that the fluid delivery assembly is prevented from rotating relative to the drive assembly during operation of the motor of the drive assembly. In analogous prior art, Barnes discloses the system wherein the fluid delivery assembly includes a first alignment feature and the drive assembly includes a second alignment feature configured to be reversibly engaged with the first alignment feature such that the fluid delivery assembly is prevented from rotating relative to the drive assembly during operation of the motor of the drive assembly (empty cassette attachment area 44 is visible on the top of the modular pumping unit: see markup of Figure 4 below and Column 4, lines 62-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Piehl with the first and second alignment features of Barnes to provide attachment of the cassette to the pumping unit. 

    PNG
    media_image1.png
    639
    538
    media_image1.png
    Greyscale
	As to claim 24, Piehl discloses the system substantially as closed except wherein the fluid delivery assembly includes a first retention mechanism and the drive assembly includes a second retention mechanism configured to be reversibly engaged with the first retention mechanism such that the fluid delivery assembly is prevented from being separated from the drive assembly during operation of the motor of the drive assembly. In analogous prior art, Barnes discloses the system the fluid delivery assembly includes a first retention mechanism and the drive assembly includes a second retention mechanism configured to be reversibly engaged with the first retention mechanism such that the fluid delivery assembly is prevented from being separated from the drive assembly during operation of the motor of the drive assembly (empty cassette attachment area 44 is visible on the top of the modular pumping unit: see markup of Figure 4 below and Column 4, lines 62-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Piehl with the first and second retention mechanisms of Barnes to provide attachment of the cassette to the pumping unit.
    PNG
    media_image2.png
    639
    538
    media_image2.png
    Greyscale


Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0374724 to Piehl in view of US 6,257,265 to Brunner.	As to claim 20, Piehl discloses the system except wherein the fluid delivery assembly includes a warmer subassembly configured to warm fluid traveling through the fluid delivery assembly, the warmer subassembly disposed within the fluid delivery assembly housing. Brunner discloses a fluid delivery system including a warmer subassembly configured to warm fluid traveling through the fluid delivery assembly, the warmer subassembly disposed within the fluid delivery assembly housing (heater, 18, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Piehl with a warmer subassembly configured to warm fluid traveling through the fluid delivery assembly, the warmer subassembly disposed within the fluid delivery assembly housing to warm infusate to a desired temperature (Column 1, lines 16-18). 	As to claim 21, the modified system of Piehl further discloses the system wherein the fluid delivery assembly includes an electrical connection (heater control, 88 of Bruner is connected to the microcontroller, 26, which is connected to the power supply, 62, Figure 1) configured to be coupled to an electrical connection of the drive assembly such that the warmer subassembly can operate based on power provided to the warmer subassembly from the power storage component of the drive assembly via the electrical connection of the drive assembly and the electrical connection of the fluid delivery assembly (Column 4, lines 46-61).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783